Citation Nr: 1456113	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  14-17 132	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1954, including service in Korea; he was awarded The Purple Heart medal.  He died in November 1965.  The appellant is his surviving spouse.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The appellant and her son testified before the undersigned Veterans Law Judge at a videoconference hearing in November 2014, and a transcript of the hearing is of record.

Additional private medical evidence was added to the record in June and November 2014, after the April 2014 Statement of the Case, along with a waiver of RO review of the additional evidence.  See 38 C.F.R. § 20.1304 (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for the cause of the Veteran's death was denied by an unappealed rating decision in May 1966; and no new and material evidence was submitted within the appeal period.
2.  Evidence received since the May 1966 rating decision is new, relates to an unestablished fact necessary to sustain the claim, and raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

3.  The Veteran, who was service connected for foreign bodies of the left chest and residual scars of the left anterior axillary field and chest wall, residuals of shell fragment wounds, 20 percent disabling, and for shell fragment wounds of the left shoulder girdle, 20 percent disabling, died in November 1965 at the age of 34; the death certificate lists the cause of death as occlusive coronary arteriosclerosis.  

4.  The evidence is at least in equipoise as to whether the occlusive coronary arteriosclerosis that caused the Veteran's death was causally related to service.


CONCLUSIONS OF LAW

1.  The May 1966 rating decision denying entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C. § 4005(c) (1964), 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1966); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  Evidence submitted since May 1966 to reopen the claim of entitlement to service connection for the cause of the Veteran's death is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  By extending the benefit of the doubt, the occlusive coronary arteriosclerosis that caused the Veteran's death was causally related to service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As the issue of new and material evidence to reopen the claim for service connection for the cause of the Veteran's death is granted in the decision below, with the reopened claim for the cause of the Veteran's death being granted, further discussion as to VA's duties to notify and assist with regard to such issue is rendered moot.


Analysis of the Claims

New and Material Evidence Claim

The appellant seeks to reopen a claim of service connection for the cause of the Veteran's death, which she contends was causally related to his combat wounds in service.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has a psychiatric disability due to service.  

The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Entitlement to service connection for the cause of the Veteran's death was denied by rating decision in May 1966 because the Veteran's death was not due to service or to service-connected disability.  The appellant was notified of this decision in June 1966, and she did not timely appeal, nor was any new and material evidence submitted within the appeal period.  

The evidence on file at the time of the May 1966 rating decision consisted of the Veteran's service treatment records, a June 1954 VA examination report, a November 1965 Report of Emergency Treatment, a November 1965 Autopsy Report, and May 1966 VA medical opinions.  

The Veteran's service treatment records reveal that the Veteran was hospitalized from November 1952 to January 1953 for wounds incurred in combat.  The diagnosis was wound, missile, left chest.  

The Veteran complained on VA evaluation in June 1954 that he had trouble breathing and could not lift his left arm all the way up.  Chest X-rays showed two metallic foreign bodies, each measuring approximately one centimeter in size, in the posterior aspect of the left 6th rib, within the thoracic cavity.  There was slight thickening of the pleura at the left base and slight deformity of the anterior aspect of the left 3rd rib.  The lung fields were clear.  The diagnoses included nasal defects; chronic tonsillitis; and scars of the left anterior axillary field and chest wall, residuals of shell fragment wound.

According to a November 1965 Report of Emergency Care from Huntington Hospital, the Veteran was dead on arrival due to a myocardial infarction.  

According to the November 1965 Autopsy Report, the Veteran died of occlusive coronary arteriosclerosis.  A Toxicology Report was negative for drugs or alcohol.  The anatomical diagnoses were occlusive coronary arteriosclerosis, pulmonary edema, visceral congestion.  
A May 1966 opinion from a VA physician was that the Veteran's 
service-connected disabilities did not contribute to his death.  A cardiology consultation opinion later in May 1966 was that there was no objective evidence to indicate any significant impairment of respiratory function, nor was there any relation between the thoracic and pleural injuries and the development of fatal arteriosclerotic heart disease.

Evidence received since May 1966 consists of a 2014 private physician's statement, additional medical information, a transcript of the appellant's November 2014 videoconference hearing, and written statements by and on behalf of the appellant.  

Medical evidence added to the record after May 1966 includes a 2014 medical statement from K. F. Olson, M.D., added to the record in June 2014, linking the Veteran's death to his service-connected disabilities.  

The Board has reviewed the evidence received into the record since the May 1966 rating decision and finds that new and material evidence has been submitted sufficient to reopen the claim for service connection for the cause of the Veteran's death.  The 2014 private physician's statement is new because it has not previously been received by VA, and it is material because it relates to the element of whether the condition that caused the Veteran's death is causally related to service or to service-connected disability.  As such, this evidence raises a reasonable possibility of substantiating the claim for service connection for the cause of the Veteran's death, as this evidence bears upon one element of a claim for service connection.

The Board must now consider whether the appellant will be prejudiced if the Board proceeds to consider her claim for service connection for the cause of the Veteran's death on the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The appellant has made arguments on the merits of the claim for service connection for the cause of the Veteran's death throughout the appeal period, including at her November 2014 videoconference hearing.  She has also had the opportunity to submit evidence on the merits of this claim.  In light of the favorable grant of benefits, there is no possibility of prejudice by the Board's adjudication, in the first instance, of the claim for service connection for the cause of the Veteran's death on the merits.  Curry v. Brown, 7 Vet App 59 (1994).


Service Connection Claim

Service connection may be granted for disability or death resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014). 

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2014). 

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a 
service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  See 38 C.F.R. § 3.312(c)(4). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:
(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

According to the Veteran's death certificate, he died at the age of 34 in November 1965 of occlusive coronary arteriosclerosis.  At the time of the Veteran's death, he was service connected for foreign bodies of the left chest and residual scars of the left anterior axillary field and chest wall, residuals of shell fragment wounds, 20 percent disabling, and for shell fragment wounds of the left shoulder girdle, 20 percent disabling.  His combined rating was 40 percent.

The Veteran's service treatment records reveal that the Veteran was hospitalized from November 1952 to January 1953 for wounds incurred in combat.  According to the initial hospital report, 40cc of very thick, dark, gelatinous blood aspirated from the left pleural cavity.  He had a very thick, semiclotted hemothorax.  It was noted that the foreign bodies were in the lung parenchyma, with one near the aorta.  The diagnosis was wound, missile, left chest.  The Veteran was transferred in December 1952 to U.S. Naval Hospital, St. Albans, New York, where X-rays of the chest showed metallic foreign bodies of the left upper lung field and a blunted costophrenic angle on the left.  In late January 1953, the Veteran was recommended for 30 days convalescent leave.  He was returned to duty in March 1953.  His February 1954 medical evaluation for separation, which included a chest X-ray, does not note any disability.

The Veteran complained on VA evaluation in June 1954 that he had trouble breathing and could not lift his left arm all the way up.  Chest X-rays showed two metallic foreign bodies, each measuring approximately one centimeter in size, in the posterior aspect of the left 6th rib, within the thoracic cavity.  There was slight thickening of the pleura at the left base and slight deformity of the anterior aspect of the left 3rd rib.  The lung fields were clear.  The diagnoses included nasal defects; chronic tonsillitis; and scars of the left anterior axillary field and chest wall, residuals of shell fragment wound.

According to the November 1965 Report of Emergency Care from Huntington Hospital, the Veteran was dead on arrival due to a myocardial infarction.  

According to the November 1965 Autopsy Report, the Veteran died of occlusive coronary arteriosclerosis.  A Toxicology Report was negative for drugs or alcohol.  There was pulmonary edema with the lung tissues poorly aerated and edematous and a quantity of mucopurulent exudate in the distal bronchi.  The anatomical diagnoses were occlusive coronary arteriosclerosis, pulmonary edema, visceral congestion.  

A May 1966 opinion from the Chief of the VA Medical Service was that the Veteran's service-connected disabilities did not contribute to his death.  A cardiology consultation opinion later in May 1966 was that there was no objective evidence to indicate any significant impairment of respiratory function, nor was there any relation between the thoracic and pleural injuries and the development of fatal arteriosclerotic heart disease.

According to the June 2014 statement from Dr. Olson, who is Board certified in Internal Medicine, the Veteran incurred a penetrating wound to the left chest and left lung due to enemy mortar fire in November 1952, resulting in a sucking chest wound (hemo-pneumothorax).  There was much bleeding into the left lung and left pleural space, which required multiple blood transfusions and chest tube drainage.  He was evacuated to a naval hospital and treated with intravenous antibiotics and surgical debridement of the chest wound.  His chest X-ray showed multiple shrapnel fragments in the left lung, as well as significant changes in the appearance of the left lung.  Dr. Olson noted that the Veteran gradually improved with treatment and was transferred to St. Albans Hospital in Queens, New York, where he convalesced.  He was able to return to active duty in March 1953.  

Dr. Olson noted that the Veteran collapsed and died after returning home from work on November [redacted], 1965.  The autopsy showed severe segmental atherosclerosis of the coronary arteries and extensive dense fibrous adhesions that completely obliterated the left pleural space.  There was no family history of heart disease.  According to the appellant, the Veteran was never the same after he came back from service, as he was frequently nervous and agitated.  Dr. Olson noted that stress is a well-known contributing factor to heart disease and coronary artery disease.  The Veteran also had diminished function of his left lung due to extensive scarring from his chest wound.  Dr. Olson opined that it was "entirely possible and perhaps even probable" that these factors contributed to his premature coronary artery disease that led to his death at age 34.

The appellant and her son testified at her travel Board hearing in November 2014 that the Veteran's post-service occlusive coronary arteriosclerosis was causally related to his combat wounds.

Also on file are medical excerpts, to include material on pulmonary edema and pulmonary effusion.

The above evidence includes medical evidence both for and against the claim on appeal.  Although the Veteran's February 1954 medical evaluation for separation is normal, this report is discounted because it fails to even note the Veteran's combat wounds.  The May 1966 opinion against the claim from the Chief of the VA Medical Service does not include any rationale.  Although the cardiology opinion against the claim later in May 1966 does not find any objective evidence of significant impairment of respiratory function, the autopsy report showed pulmonary edema with the lung tissues poorly aerated and edematous and a quantity of mucopurulent exudate in the distal bronchi.  On the other hand, the 2014 opinion from Dr. Olson discusses the Veteran's medical history since service and essentially concludes, based on the current state of medical knowledge, that there is some probability that the Veteran's service-connected disabilities, which are due to combat-related traumatic injuries to the chest area, contributed to his death from occlusive coronary arteriosclerosis.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the evidence reasonably shows that the Veteran's service-connected disabilities contributed substantially or materially to the cause of the Veteran's death from occlusive coronary arteriosclerosis.  

By extending the benefit of the doubt to the appellant, the Board finds that service connection for the cause of the Veteran's death is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for the cause of the Veteran's death is reopened.

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


